Per Curiam.

Respondent was admitted to the Bar in 1943 and presently maintains an office in Dunkirk, New York. By its petition the New York State Bar Association has charged respondent with three similar instances of misconduct in which it asserted that section 155.35 of the Penal Law and canons 1, 6 and 9 of the Code of Professional Responsibility were violated. In each instance petitioner alleged that respondent was retained to perform legal services by sellers of real property and that he was to remit the net proceeds of the sale to the sellers; that in each instance respondent deposited the proceeds of the sale in his trust account; and that at various periods this account did not contain sufficient funds to pay the amounts owing to respondent’s clients during the time the net proceeds were held by respondent.
Respondent admitted all of the allegations stated above and failed to set forth any justifiable excuse or reason for his behavior.
Accordingly, we find that respondent has demonstrated his unfitness to practice law and should be disbarred.
Marsh, P. J., Moule, Simons, Dillon and Goldman, JJ., concur.
Order of disbarment entered.